IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,056-01


                         EX PARTE FREDERICK WILSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 39017CR/A IN THE 40th DISTRICT COURT
                               FROM ELLIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of forgery of a

financial instrument and sentenced to seven hundred and thirty days’ imprisonment in a state jail

facility. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because he relied on an erroneous

representation by the State regarding the amount of pre-sentence jail time credit he would be
                                                                                                       2

awarded as part of the plea agreement in this case.1 The trial court has recommended relief be

granted because there is a clerical error on the plea agreement and the total amount of jail time credit

set out in agreement can not be awarded to Applicant.2 However, the trial court also makes findings

of fact, supported by credible affidavits that have been included in the record, that no representations

were ever made to the Applicant regarding the awarding of any particular amount of time credit and

that Applicant did not rely on any representation regarding the amount of days he would be credited

when he entered his guilty plea in this case.

        In order for his plea to have been rendered involuntary due to the clerical error present in this

case, Applicant would have had to rely on that error when he entered his plea of guilty. Our review

of the record reflects that Applicant did not rely on the clerical error regarding time credit when he

entered his plea of guilty and he is not entitled to relief. Ex parte Huerta, 692 S.W.2d 681, 682 (Tex.

Crim. App. 1985).

Filed: May 20, 2015
Do not publish




       1
          The Applicant has inartfully, and for reasons unclear in the record, listed his ground for
relief as an improper denial of time credits. However, the supporting facts listed in the
application make it clear that Applicant’s claim is that his plea has been rendered involuntary
because he has not been awarded the amount of time credit listed on both the plea agreement and
the judgment. Both the State and the trial court have addressed Applicant’s claim as such.
       2
           A portion of the amount listed pre-dates the offense date in this cause.